DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/23/21 have been fully considered but they are not persuasive.
In the interview the examiner agreed that the applied references do not teach the limitation of “the transmission source includes a transmission source selected from a business operator managing a power system to which the power conversion apparatus is connected, or a user operating the power conversion apparatus”.  The examiner stated he meant to take official notice that user accounts associated with system administrators are commonly assigned higher priority than user accounts associated with customers, and noted higher priority accounts block lower priority accounts.  The examiner in the interview cited Chen et al PN 9,800,514 as an example of this.  However in reviewing the rejection of claim 3 the examiner finds “Lamenza et al does not state that one of these users can be titled a ‘business operator’. Official notice is taken that superuser, manager, operator and the like are common titles given to users that have higher authority/priority. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to title the user with the highest priority a business operator because this would have made that user feel superior.”  Thus official notice was taken.
In regards to applicants argument that Lamenza fails to teach or suggest “a user operating the power conversion apparatus” or “a business operator managing a power system to which the 
Applicant’s arguments are not a challenge to taking of the official notice but instead arguments that Lamenza et al does not teach the feature for which the official notice was taken.  The examiner will treat applicant’s argument as if it was also a challenge of the official notice and cite multiple references that teach a business operator/administrator has higher priority than a user operator in addition to The Chen et al reference cited in the interview:
Aduelsaad et al PN 10.277,521 Claim 1 "assigning a higher priority to a response of an actual user who is an administrator than to a response of an actual user who is not an administrator"
Gaither et al PN 6,195,650 "all of the network administrator's mandatory translations have higher priority over the user's mandatory translations, giving the network administrator ultimate control over the translation" (Column 15 lines 15-34).

Stanley et al PN 2006/0282878 Claim 8 "policies defined by an administrator have a higher priority than policies defined by a client user."
Liu PN 2007/0192431 Para [0027] "For example, a request or result sent from or to an administrator may be granted higher priority than a request from a non-administrative user."
Yang et al PN 2009/0185040 [0149] "Camera control function, due to the fact that the camera is a scare resource and can not be occupied by two users at the same time, the camera should be released before it can be used by another user; in addition, it is possible that an administrator with higher priority can knock out a user who is occupying the camera."
Toy et al PN 2013/0260730 Para [0023] "In the case where a company administrator has a higher priority than the actual user of the mobile device (e.g., when the user is an employee and the secure persona is company-managed), then absent any policy criteria defined by the company administrator, the user can define such policy criteria and/or the criteria can be based upon a default configuration, potentially based upon usability or business conditions."
Takigawa PN 2014/0189170 Para [0104] "by causing the priority of the administrator to be higher than the priority of the user, the administrator is able to control the specific process contents"
Roth et al PN 9,288,208 (column 10 lines 32-57) "for example, a user with a higher administrator-level privilege, to have priority access over other users or a class of users".

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inakagata PN 2012/0205985 in view of Lamenza et al PN 2015/0061404 and Oguchi PN 2002/0126667 and what is well known in the art as evidenced by any of (Chen et al PN 9,800,514, Aduelsaad et al PN 10.277,521, Gaither et al PN 6,195,650, Bobde et al PN 2003/0217098, Stanley et al PN 2006/0282878, Liu PN 2007/0192431, Yang et al PN 2009/0185040, Toy et al PN 2013/0260730, Takigawa PN 2014/0189170, Roth et al PN 9,288,208).
In regards to claims 1,10-12: Inakagata teaches a management system comprising: a management apparatus (114); a power conversion apparatus (110 including AD/DC converter 113, Converter for battery 112, Converter for solar cells 111) configured to convert (111, 112, 113), at least one of output power (AC from AC distribution board or DC from solar cells or from battery) from a distributed power source (104, 111, 102) and input power (DC power) into the distributed power source (into 102, and/or 116), into AC power (106) or DC power (107); and a display apparatus (115) configured to display a state of the power conversion apparatus (Para [0085] “The display unit 115 includes a liquid crystal display device, and displays a variety of information including an operating status of the DC distribution board 110, using characters, numerals, and images, based on an instruction from the control unit 114.”), wherein the management apparatus (114) comprises a transmitter configured to transmit to the display apparatus (dashed line from 114 to 115), a power status of the converter (110). Inakagata does 
In regards to claim 2: Lamenza et al teaches the power control messages are sent to control the power.
In regards to claim 4: Oguchi teaches displaying information specifying the transmission source.
In regards to claim 5: Lamenza teaches suspending/blocking/ignoring requests of lower priority users.
In regards to claim 6: Inakagata teaches displaying status. Oguchi teaches displaying information specific to a user such as their VPN number. Lamenza teaches suspending requests. It would have been obvious to display that a request is suspended/blocked/ignored. Because this would have provided information for analysis.
In regards to claim 7: Inakagata teaches remote manipulation/control such as a personal computer in a house (Para [0086]).
In regard to claim 8: Official notice is taken that personal computers commonly have displays. It would have been obvious to display the status information on the remote manipulators display because this would have allowed to user that is controlling the power distribution to see the status of what he/she is controlling.
In regards to claim 9: a personal computer is a user terminal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639.  The examiner can normally be reached on M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paul R. MYERS/            Primary Examiner, Art Unit 2185